DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson et al. (US 2016/0093931) in view of Ito et al. (US 2017/0271727).
With respect to claim 1, Rawlinson teaches a storage case comprising:
a temperature adjustment plate (Figure 8, 713 & 711 & 703) having an upper wall portion (713 & 703) on which a battery (619) is mounted, a lower wall portion (711) disposed below and spaced apart from the upper wall portion (713) so as to face the upper wall portion, and a connection wall portion/(sidewall) connecting the upper wall portion (713 & 703) and the lower wall portion (711) to each other, the temperature adjustment plate (713 & 711 & 703) being integrally formed of an aluminum alloy (para. [0053]); and wherein the upper wall portion (713 & 703) is formed with a flow path forming hole/(spaces within which conduits (715) fit) for forming a flow path through which a heat exchange medium/coolant for adjusting a temperature of the battery (619) flows (as illustrated) (para. [0056]).
Rawlinson fails to teach wherein an upper lid (Figure 5, 506) is connected to the temperature adjustment plate (713 & 711 & 703).  Ito teaches a battery case (Figure 2) comprising an upper lid (50) connected to a temperature adjustment plate (131), wherein the temperature adjustment plate (131) supports battery modules (31) (as illustrated) in order to provide additional heat exchange to the upper lid (50).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect the upper lid of the battery case of Rawlinson to the temperature adjusting plate, as taught by Ito, in order to provide additional heat exchange to the upper lid.
Limitations expressed in intended use language (i.e. so as to cover the battery mounted on the upper wall portion) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
With respect to claim 2, Rawlinson teaches a metal pipe/(conduit (715)) inserted into the flow path forming hole/(spaces within which conduits (715) fit) and configured to allow the heat exchange medium/(coolant) to flow there-through (para. [0053], [0056]).
With respect to claim 3, Rawlinson teaches wherein the pipe/(conduit (715)) is fixed in the flow path forming hole/(spaces within which conduits (715) fit) so as to come in contact with an upper region of an inner peripheral surface of the flow path forming hole/(spaces within which conduits (715) fit) (see Figure 8) and have a gap formed between the pipe (Figure 12, 1107) and a lower region of the inner peripheral surface (as illustrated) (para. [0061]).
With respect to claim 4, Rawlinson teaches wherein a plurality of protrusions/fingers (Figure 13, 1301) are formed in the lower region of the inner peripheral surface of the flow path forming hole to be spaced apart from each other in a circumferential direction. 
The recited limitations “and the pipe is fixed in the flow path forming hole by pressing an outer peripheral surface of the pipe against the plurality of protrusions” are considered product-by-process limitations which are not given weight in apparatus claims.
With respect to claim 5, Rawlinson teaches wherein the pipe/conduit is formed of an aluminum alloy (para. [0015]).
With respect to claim 7, Rawlinson teaches wherein a plurality of the flow path forming holes/(spaces within which conduits (715) fit) (Figure 8) are formed in parallel (Figure 17: conduits (1701) are arranged in parallel) in the upper wall portion (713 & 703), and a plurality of the pipes/(conduits) (715) are inserted into the plurality of the flow path forming holes, respectively (as illustrated in Figures 8, 12, and 17). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson et al. (US 2016/0093931) in view of Ito et al. (US 2017/0271727), as applied to claim 5 above, and further in view of CN 1572913 A (hereinafter CN’913).
With respect to claim 6, modified Rawlinson fails to teach wherein the temperature adjustment plate is formed of a 6000 series or 7000 series aluminum alloy, and the pipe is formed of a 3000 series aluminum alloy.  CN’913 teaches using aluminum-base material as main members for coolant passages such as heat exchanger pipes, cooling plates, and the like; wherein the aluminum-base material can be made of aluminum alloys comprising 3000 or 6000 series alloys in order to achieve heat exchange using conventionally known suitable heat exchange material.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form the temperature adjustment plate of a 6000 series or 7000 series aluminum alloy, and to form the pipe of a 3000 series aluminum alloy in the apparatus of modified Rawlinson, as taught by CN’913, in order to achieve heat exchange using conventionally known suitable heat exchange material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							11/6/2021Primary Examiner, Art Unit 1725